DETAILED ACTION
Status of Claims
The amendment filed 05/17/2021 has been entered. Claims 1-3, 5, 7, 10-12, 14, 16-22, 24, and 25 remain pending, of which claims 11, 12, 14, and 16-22 are currently withdrawn.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-3, 5, 7, 10, 24, and 25 under 35 USC 103(a) have been fully considered and are persuasive in-part. Therefore, all previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitahara et al. (2011 ECS Trans. 41 593).

Claim Objections
Claim 1 objected to because of the following informalities: the “a” at the end of line 4 should be deleted.  Appropriate correction is required.
Claim 1 objected to because of the following informalities: typographical error at line 18; “hydrophobic additive” is repeated twice, one of which is believed to be hydrophilic additive.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Electrochimica Acta 51 (2006) 4909–4915) in view of Kitahara et al. (2011 ECS Trans. 41 593).
Regarding claims 1-3, and 5
acetylene black carbon (a first carbon);
PTFE (a hydrophobic additive); and
Black Pearls 2000 carbon (a hydrophilic additive) (Section 2.1; Table 1); 
wherein the first carbon black, the hydrophobic additive, and the hydrophilic additive are homogeneous through a thickness of the microporous layer (Section 2.1; Fig. 1).
According to Applicant’s specification, the first carbon black is Vulcan XC-72R, Shawinigan acetylene black, or Ketjen black. The second carbon black may be Black Pearls 1000 or Black Pearls 1000. The hydrophobic additive includes Teflon (PTFE). In Wang, the acetylene black carbon is Vulcan XC-72 (Section 2.1), therefore, inherently has a first carboxyl concentration of less than 0.1 mmol per gram of carbon. The second carbon black is Black Pearls 1000 (Table 1), therefore, inherently has a second carboxyl concentration greater than 0.2 mmol per gram of carbon. The first carbon is used in an amount of 70-95 wt.% (Fig. 9) and PTFE content in the MPL is 30 wt.%, which results in the hydrophobic additive overlapping Applicant’s claimed range of about 15-25 wt.%. The average particle size of the acetylene black (42.0 nm) is bigger than the Black Pearls 2000 (15.0 nm) and the surface area of the acetylene black (62.0 m2/g) is less than the surface area of the Black Pearls 2000 (1501.8 m2/g) (Table 2). Finally, the Black Pearls 2000 are used in an amount of 5-30 wt.% which overlaps Applicant’s claimed range of about 5-15 wt.% and the second carboxylic groups between 40% to 80% the total acidic funcational groups of the second carbon black.
It would have been obvious to one of ordinary skill in the art at the time of invention to have the recited values above because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Wang does not further teach a hydrophilic additive including tin oxide and titanium dioxide.
Kitahara, directed to a microporous layer coated gas diffusion layer, teaches a hydrophilic layer includes TiO2 (abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to further comprise an oxide, such as TiO2, because using TiO2 is effective for reducing flooding, thereby enhancing PEFC performance (abstract).
Regarding claim 7, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, MPL is also made by heating to 350 oC (Section 2.1).

	
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Electrochimica Acta 51 (2006) 4909–4915) in view of Kitahara et al. (2011 ECS Trans. 41 593), as applied to claim 1 above, in further view of Hampden-Smith et al. (US 2005/0233203).
Regarding claim 10, Wang teaches does not teach the microporous layer has a thickness of about 1-50 µm and an average pore size of less than about 5 µm.
Hampden-Smith, directed to a modified carbon products for use in gas diffusion layers, teaches the microporous layer has an average thickness of from about 2 µm to about 20 µm and an average pore size of from about 100 nm to about 500 nm (para 0018).
It would have been obvious to one of ordinary skill in the art at the time of invention to have the recited thickness and porosity that are discoverable workable ranges through routine experimentation and which are desirable for a microporous layer. See MPEP 2144.05.
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Electrochimica Acta 51 (2006) 4909–4915) in view of Kitahara et al. (2011 ECS Trans. 41 593), as applied to claim 1 above, in further view of Mizukami et al. (US 2008/0248360).
Regarding claim 24, Wang teaches does not teach a surfactant.
Mizukami, directed to a fuel cell, teaches a surfactant (para 0058; para 0060).
It would have been obvious to one of ordinary skill in the art at the time of invention to have a surfactant that helps disperse carbon that may otherwise clump or stick to itself.
Regarding claim 25, Mizukami teaches using a 3 wt.% Triton X100, not 10 wt.%. However, one skilled in the art would be motivated and capable of determining how much 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723